DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Joppen (US 2007/0085886) and further in view of Jones (US 2014/0022292).
With regard to claim 1, an inkjet recording device comprising:
an inkjet head (18) [Para. 0017] that includes a nozzle (22) [Para. 0017] from which ink (16) [hot melt ink; Para. 0017] of which a phase is changed between a solid and a liquid is ejected; 
an ink storage (10) [ink reservoir; Para. 17] that stores the ink;
a flow passage (20) [filter; Para. 0017] which is connected to the ink storage and the inkjet head and through which the ink to be supplied from the ink storage to the inkjet head passes;

a heater (44 or 14) [Para. 0018] that heats ink in an ink filled region in the ink storage, the flow passage, and the inkjet head;
Joppen does not disclose a wiper that performs a wiping operation, with a wiping member, of wiping a nozzle opening surface of the inkjet head in which an opening portion of the nozzle is formed with a wiping member; and a hardware processor, wherein in a case in which the ink inside the ink filled region is a solid, the hardware processor performs heating control including control of causing the negative pressure generator to generate a negative pressure in the ink storage, and control of causing the heater to heat ink in the ink filled region in a state in which the negative pressure is generated to change the phase of the ink from a solid to a liquid, and in a case in which the negative pressure in the ink storage acts on the ink in the nozzle by the heating control, the hardware processor initiates wiping control of causing the wiper to perform the wiping operation and performs the wiping control in combination with the heating control.
However, Jones teaches a wiper (148) that performs a wiping operation, with a wiping member (148) [wiper blade; Para. 0022], of wiping a nozzle opening surface (140) [aperture plate; Para. 0022] of the inkjet head in which an opening portion of the nozzle is formed with a wiping member, and wherein in a case in which the ink inside the ink filled region is a solid, the hardware processor performs heating control including control of causing the negative pressure generator to generate a negative pressure in the ink storage, and control of causing the heater to heat ink in the ink filled region in a state in which the negative pressure is generated to change the phase of the ink from a solid to a liquid [Para. 0017-18], and  in a case in which the negative pressure in the ink storage acts on the ink in the nozzle by the heating control, the hardware processor initiates wiping control of causing the wiper to perform the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the wiper of Jones with the recording device of Joppen, in order to squeegee away excess ink as well as any paper dust or other debris that has collected on the aperture plate.
With regard to claim 2, Joppen’s modified inkjet recording device discloses all the limitations of claim 1, and Joppen also discloses wherein the heater heats the ink in the ink filled region by heating an inner wall surface (36 or 12) of the ink filled region to a predetermined temperature higher than a liquefaction temperature at which the phase of the ink is changed from a solid to a liquid [Para. 0018], and Jones discloses in a case in which the negative pressure acts on the ink in the nozzle through a portion that is heated in the vicinity of the inner wall surface and becomes a liquid in the ink inside the ink filled region, the hardware processor initiates the wiping control [Para. 0021-0023].
With regard to claim 3, Joppen’s modified inkjet recording device discloses all the limitations of claim 2, wherein the hardware processor determines initiation timing of the wiping operation on the basis of a temperature of the inner wall surface of the ink filled region.
With regard to claim 4, Joppen’s modified inkjet recording device discloses all the limitations of claim 2, bur does not disclose wherein the predetermined temperature is equal to or higher than the ink liquefaction temperature by +5°C or higher and is equal to or lower than the ink liquefaction temperature by +15°C or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have predetermined temperature equal to or higher than the ink liquefaction temperature by +5°C or higher and equal to or lower than the ink liquefaction temperature by +15°C or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
claim 5, Joppen’s modified inkjet recording device discloses all the limitations of claim 1, and Jones further comprise: an ink collector (not shown) [Para. 0022] that accommodates ink that becomes a liquid in the nozzle after initiation of the heating control and is leaked from the nozzle.
With regard to claim 6, Joppen’s modified inkjet recording device discloses all the limitations of claim 5, Joppen also discloses further comprising: a head unit that includes the inkjet head (18), the flow passage, and the ink storage; and a head unit mover [reciprocating carriage; Para. 0017] that moves the head unit between a first position at which the nozzle opening surface faces the ink collector, and a second position at which the wiper is capable of executing the wiping operation.
With regard to claim 7, Joppen’s modified inkjet recording device discloses all the limitations of claim 6, and Joppen also discloses wherein the hardware processor initiates the heating control in a state in which the head unit is located at the first position [Para. 0020], and Jones initiates the wiping control after causing the head unit mover to move the head unit to the second position [Para. 0022-0023].
With regard to claim 8, Joppen’s modified inkjet recording device discloses all the limitations of claim 1, and Joppen modified discloses the hardware processor performs the heating control [Joppen –Para. 017] and the wiping control [Jones – Para. 0022] in a case in which the inkjet recording device is activated after an operation is stopped for a predetermined time or longer under an environment lower than a phase transition temperature of the ink from a liquid to a solid [when the recording device is activated after being in an inoperable state].
With regard to claim 9, Joppen’s modified inkjet recording device discloses all the limitations of claim 1, and Joppen also discloses wherein in a case in which the entirety of the ink in the ink filled region becomes a liquid by the heating control, the hardware processor performs ejection control of ejecting the ink from the nozzle of the inkjet head [Para. 0020].
claim 10, Joppen’s modified inkjet recording device discloses all the limitations of claim 9, and Jones discloses wherein the hardware processor performs the ejection control after termination of the wiping operation [after wiping operation, ejection is started again at some time].
With regard to claim 11, Joppen discloses a maintenance method of an inkjet recording device comprising:
an inkjet head (18) [Para. 0017] that includes a nozzle (22) [Para. 0017] from which ink (16) [hot melt ink; Para. 0017] of which a phase is changed between a solid and a liquid is ejected; 
an ink storage (10) [ink reservoir; Para. 17] that stores the ink;
a flow passage (20) [filter; Para. 0017] which is connected to the ink storage and the inkjet head and through which the ink to be supplied from the ink storage to the inkjet head passes;
a negative pressure generator (56) [suction device; Para. 0021] that generates a negative pressure in the ink storage; 
a heater (44 or 14) [Para. 0018] that heats ink in an ink filled region in the ink storage, the flow passage, and the inkjet head; and the maintenance method comprising:
generating a negative pressure in the ink storage by the negative pressure generator [Para. 0021]; and 
performing heating control including control of causing the negative pressure generator to generate a negative pressure in the ink storage [Para. 0014].
Joppen does not disclose a wiper that performs a wiping operation, with a wiping member, of wiping a nozzle opening surface of the inkjet head in which an opening portion of the nozzle is formed with a wiping member; and changing the phase of the ink from a solid to a liquid by heating the ink in the ink filled region by the heater in a state in which the negative pressure is generated in a case in which the ink inside the ink filled region is a solid; initiating the wiping operation by the wiper in a case in which the negative pressure in the ink storage acts on the ink in the nozzle; and causing the wiping 
However, Jones teaches a wiper (148) that performs a wiping operation, with a wiping member (148) [wiper blade; Para. 0022], of wiping a nozzle opening surface (140) [aperture plate; Para. 0022] of the inkjet head in which an opening portion of the nozzle is formed with a wiping member, and wherein in a case in which the ink inside the ink filled region is a solid, the hardware processor performs heating control including control of causing the negative pressure generator to generate a negative pressure in the ink storage, and control of causing the heater to heat ink in the ink filled region in a state in which the negative pressure is generated to change the phase of the ink from a solid to a liquid [Para. 0017-18], and  in a case in which the negative pressure in the ink storage acts on the ink in the nozzle by the heating control, the hardware processor initiates wiping control of causing the wiper to perform the wiping operation and performs the wiping control in combination with the heating control [Para. 0021-0023].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the wiper of Jones with the recording device of Joppen, in order to squeegee away excess ink as well as any paper dust or other debris that has collected on the aperture plate.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Joppen (US 2007/0085886) and further in view of Jones (US 2014/0022292) as applied to claim 1 and 11 above, and further in view of Nishi (US 20110061549).
claim 12, Joppen’s modified inkjet recording device discloses all the limitations of claim 1, but does not disclose wherein the hardware processor performs a second wiping operation after termination of the wiping operation, wherein the second wiping operation is performed at a higher speed and is completed within a shorter time in comparison to the wiping operation.
However, Nishi teaches cleaning performed at a speed higher than in the conventional cleaning method of performing wiping and is completed in a shorter time than before. [Para. 0012]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to performs a second wiping operation after termination of the wiping operation, wherein the second wiping operation is performed at a higher speed and is completed within a shorter time in comparison to the wiping operation, since this allows high-quality printing to be stably performed without lowering the print quality.
With regard to claim 13, Joppen’s modified maintenance method discloses all the limitations of claim 1, but does not disclose wherein the hardware processor performs a second wiping operation after termination of the wiping operation, wherein the second wiping operation is performed at a higher speed and is completed within a shorter time in comparison to the wiping operation.
However, Nishi teaches cleaning performed at a speed higher than in the conventional cleaning method of performing wiping and is completed in a shorter time than before. [Para. 0012]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to performs a second wiping operation after termination of the wiping operation, wherein the second wiping operation is performed at a higher speed and is completed within a shorter time in comparison to the wiping operation, since this allows high-quality printing to be stably performed without lowering the print quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853